DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hesong Cao on 03/15/2022

The application has been amended as follows: 

1. (Previously presented) A capacitor, comprising:
a semiconductor substrate comprising at least one substrate trench group, the substrate trench group entering the semiconductor substrate downward from an upper surface of the semiconductor substrate;
at least one laminated structure, each laminated structure comprising n conductive layers and m dielectric layer(s), wherein the first conductive layer in the n conductive layers is disposed above the semiconductor substrate and in the substrate trench group, the i-th conductive layer in the n conductive layers is provided with the i-th conductive layer trench group, the (i+1)th conductive layer in the n conductive layers is disposed above the i-th conductive layer and in the i-th conductive layer trench group, and the n conductive layers and the m dielectric layer(s) form a structure that a conductive layer and a dielectric layer are adjacent to each other, where m, n, and i are positive integers, and n≥2, 1≤i≤n-1;

at least one second external electrode, wherein the second external electrode is electrically connected to other conductive layer(s) in the n conductive layers, and a conductive layer in the laminated structure adjacent to each conductive layer in the some conductive layer(s) comprises at least one conductive layer in the other conductive layer(s);
wherein the each laminated structure comprises the first conductive layer of the n conductive layers, a second conductive layer of the n conductive layers, a first dielectric layer of the m dielectric layers, and a second dielectric layer of the m dielectric layers, wherein
the first dielectric layer is disposed between the semiconductor substrate and the first conductive layer, and the second dielectric layer is disposed between the first conductive layer and the second conductive layer; and
the first conductive layer comprises a film layer portion and a trench portion, the first conductive layer is provided with a first conductive layer trench group, and the first conductive layer trench group is disposed in the film layer portion of the first conductive layer and does not enter the trench portion of the first conductive layer, and the second conductive layer is disposed above the first conductive layer and in the first conductive layer trench group; and
the trench portion of the first conductive layer is disposed in the substrate trench group and the substrate trench group is completely filled by the trench portion, the film layer portion of the first conductive layer is disposed above the semiconductor substrate and the first conductive layer trench group in the film layer portion is disposed above the semiconductor substrate.

2. (Currently amended) The capacitor according to claim 1, wherein the i-th conductive layer comprises an i-th film layer portion and an i-th trench portion, and the i-th conductive layer trench group is disposed in the i-th film layer portion 

3. (Currently amended) The capacitor according to claim 2, wherein a thickness of [[a]] the film layer portion of the first conductive layer ranges from 10 nm to 20 μm.



5. (Original) The capacitor according to claim 2, wherein a plurality of substrate trenches comprised in the substrate trench group are distributed in an array, and/or a plurality of conductive layer trenches comprised in the i-th conductive layer trench group are distributed in an array.

6. (Original) The capacitor according to claim 2, wherein sizes of a plurality of substrate trenches comprised in the substrate trench group are smaller than a first threshold, and/or sizes of a plurality of conductive layer trenches comprised in the i-th conductive layer trench group are smaller than a second threshold, wherein the first threshold is equal to the second threshold.

7. (Canceled)

8. (Currently amended) The capacitor according to claim 1, wherein the each laminated structure further comprises a third conductive layer of the n conductive layers, and a third dielectric layer of the m dielectric layers, wherein
the third dielectric layer is disposed between the second conductive layer and the third conductive layer;
the second conductive layer comprises a second film layer portion and a second trench portion, the second conductive layer is provided with a second conductive layer trench group, and the second conductive layer trench group is disposed in the second film layer portion of the second conductive layer and does not enter the second trench portion of the second conductive layer, and the third conductive layer is disposed above the second conductive layer and in the second conductive layer trench group;
the second trench portion of the second conductive layer is disposed in the first conductive layer trench group and the first conductive layer trench group is completely filled by the second trench portion of the second conductive layer, the second film layer portion of the second conductive layer is disposed above the film layer portion of the first conductive layer and the second conductive layer trench group in the second film layer portion of the second conductive 
numbers and sizes of substrate trenches in the substrate trench group are the same as numbers and sizes of second conductive layer trenches in the second conductive layer trench group.

9-14. (Canceled)

15. (Original) The capacitor according to claim 1, wherein the laminated structure is provided with a step structure, and the step structure is provided with an etching stop layer formed of an insulating material, or an edge of the step structure is provided with a spacer formed of an insulating material.

16. (Original) The capacitor according to claim 1, wherein the semiconductor substrate is formed of a material with a resistivity less than a threshold, or a surface of the semiconductor substrate is provided with a heavily doped conductive layer or conductive region with a resistivity less than a threshold; and
a conductive layer in the laminated structure that is closest to the semiconductor substrate is electrically connected to the first external electrode, and the semiconductor substrate is electrically connected to the second external electrode; or
a conductive layer in the laminated structure that is closest to the semiconductor substrate is electrically connected to the second external electrode, and the semiconductor substrate is electrically connected to the first external electrode.

17. (Original) The capacitor according to claim 1, wherein the capacitor further comprises: an electrode layer disposed above the laminated structure, wherein the electrode layer comprises at least one first conductive region and at least one second conductive region that are separated from each other, the first conductive region forms the first external electrode, and the second conductive region forms the second external electrode;
the first external electrode and/or the second external electrode is electrically connected to a conductive layer in the n conductive layers through an interconnection structure, the interconnection structure comprises at least one insulating layer and a conductive via structure, and the conductive via structure penetrates through the at least one insulating layer to be electrically connected to a conductive layer in the n conductive layers.

18. (Original) The capacitor according to claim 1, wherein the first external electrode is electrically connected to all odd-numbered conductive layers in the n conductive layers, and the second external electrode is electrically connected to all even-numbered conductive layers in the n conductive layers, different laminated structures of the at least one laminated structure share the same first external electrode, and different laminated structures of the at least one laminated structure share the same second external electrode.

19. (Original) The capacitor according to claim 1, wherein the conductive layer comprises at least one of:
a heavily doped polysilicon layer, a metal silicide layer, a carbon layer, a conductive polymer layer, an aluminum layer, a copper layer, a tungsten layer, a titanium layer, a tantalum layer, a platinum layer, a nickel layer, a ruthenium layer, an iridium layer, a rhodium layer, a tantalum nitride layer, a titanium nitride layer, a titanium aluminum nitride layer, a tantalum silicon nitride layer, or a tantalum carbon nitride layer; and 
the dielectric layer comprises at least one of:
a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, a metal oxide layer, a metal nitride layer, or a metal oxynitride layer.

20. (Previously Presented) A method for manufacturing a capacitor, comprising:
producing at least one substrate trench group on a semiconductor substrate, the substrate trench group entering the semiconductor substrate downward from an upper surface of the semiconductor substrate;
producing at least one laminated structure, each laminated structure comprising n conductive layers and m dielectric layers, wherein the first conductive layer in the n conductive layers is disposed above the semiconductor substrate and in the substrate trench group, the i-th conductive layer in the n conductive layers is provided with the i-th conductive layer trench group, the (i+1)th conductive layer in the n conductive layers is disposed above the i-th conductive layer and in the i-th conductive layer trench group, and the n conductive layers and the m dielectric layers form a structure that a conductive layer and a dielectric layer are adjacent to each other, where m, n, and i are positive integers, and n≥2, 1≤i≤n-1; and

wherein the each laminated structure comprises the first conductive layer of the n conductive layers, a second conductive layer of the n conductive layers, a first dielectric layer of the m dielectric layers, and a second dielectric layer of the m dielectric layers, wherein
the first dielectric layer is disposed between the semiconductor substrate and the first conductive layer, and the second dielectric layer is disposed between the first conductive layer and the second conductive layer; and
the first conductive layer comprises a film layer portion and a trench portion, the first conductive layer is provided with a first conductive layer trench group, and the first conductive layer trench group is disposed in the film layer portion of the first conductive layer and does not enter the trench portion of the first conductive layer, and the second conductive layer is disposed above the first conductive layer and in the first conductive layer trench group; and
the trench portion of the first conductive layer is disposed in the substrate trench group and the substrate trench group is completely filled by the trench portion, the film layer portion of the first conductive layer is disposed above the semiconductor substrate and the first conductive layer trench group in the film layer portion is disposed above the semiconductor substrate.

21. (Previously Presented) The capacitor according to claim 1, wherein numbers and sizes of substrate trenches in the substrate trench group are the same as numbers and sizes of first conductive layer trenches in the first conductive layer trench group.

22. (Previously Presented) The capacitor according to claim 15, wherein a plurality of the first conductive layer trench groups is disposed horizontally in the film layer portion of the first conductive layer, an insulating trench is disposed between adjacent first conductive layer trench groups to from the step structure of the laminated structure; 
wherein an etching stop layer formed of an insulating material is disposed on surface of the 

23. (Previously Presented) The method for manufacturing a capacitor according to claim 20, wherein numbers and sizes of substrate trenches in the substrate trench group are the same as numbers and sizes of first conductive layer trenches in the first conductive layer trench group.

24. (Currently amended) The method for manufacturing a capacitor according to claim 20, wherein the each laminated structure further comprises a third conductive layer of the n conductive layers and a third dielectric layer of the m dielectric layers, wherein
the third dielectric layer is disposed between the second conductive layer and the third conductive layer; 
the second conductive layer comprises a second film layer portion and a second trench portion, the second conductive layer is provided with a second conductive layer trench group, and the second conductive layer trench group is disposed in the second film layer portion of the second conductive layer and does not enter the second trench portion of the second conductive layer, and the third conductive layer is disposed above the second conductive layer and in the second conductive layer trench group;
the second trench portion of the second conductive layer is disposed in the first conductive layer trench group and the first conductive layer trench group is completely filled by the second trench portion of the second conductive layer, the second film layer portion of the second conductive layer is disposed above the film layer portion of the first conductive layer and the second conductive layer trench group in the second film layer portion of the second conductive layer is disposed above the film layer portion of the first conductive layer; and
numbers and sizes of substrate trenches in the substrate trench group are the same as numbers and sizes of second conductive layer trenches in the second conductive layer trench group.

25. (Previously Presented) The method for manufacturing a capacitor according to claim 20, wherein a plurality of the first conductive layer trench groups is disposed horizontally in the film layer portion of the first conductive layer, an insulating trench is disposed between adjacent first conductive layer trench groups to from a step structure of the laminated structure; 


Reasons for Allowance
Claims 1-6 and 8, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the first conductive layer comprises a film layer portion and a trench portion, the first conductive layer is provided with a first conductive layer trench group, and the first conductive layer trench group is disposed in the film layer portion of the first conductive layer and does not enter the trench portion of the first conductive layer, and the second conductive layer is disposed above the first conductive layer and in the first conductive layer trench group; and the trench portion of the first conductive layer is disposed in the substrate trench group and the substrate trench group is completely filled by the trench portion, the film layer portion of the first conductive layer is disposed above the semiconductor substrate and the first conductive layer trench group in the film layer portion is disposed above the semiconductor substrate,” as recited in claims 1 and 20.
Ryou et al. (US 2018/0308638 A1, hereinafter Ryou), the closest reference, discloses a capacitor, (FIG. 4) comprising: 
a semiconductor substrate (semiconductor substrate 110) comprising at least one substrate trench group, (at least trench 130) the substrate trench group entering the semiconductor substrate downward from an upper surface of the semiconductor substrate; (See FIG. 4) 
at least one laminated structure, (at least each of the capacitors 140, 121, and 122) each laminated structure comprising n conductive layers (n=3 conductive layers) and m dielectric layer(s), (m=2 dielectric layers) wherein the first conductive layer (at least conductive layer 141’) in the n conductive layers is disposed above the semiconductor substrate and in the substrate trench group, (See FIG. 4) the i-th conductive layer in the n conductive layers is provided with the i-th conductive layer trench group, the (i+1)th conductive layer in the n conductive layers is disposed above the i-th conductive layer and in the i-th conductive layer trench group, (See FIG. 4, where each subsequent conductive layer is provided above the previous conductive layer) and the n conductive layers and the m dielectric layer(s) form a structure that a conductive layer and a dielectric layer are adjacent to each other, where m, n, and i are positive integers, and n>2, 1<i<n-1; (See FIG. 4, where each subsequent conductive layer is adjacent to a dielectric layer)
at least one first external electrode, (at least electrode 171) wherein the first external electrode is electrically connected to some conductive layer(s) in the n conductive layers; (See FIG. 4) and 
at least one second external electrode, (at least electrode 172) wherein the second external electrode is electrically connected to other conductive layer(s) in the n conductive layers, (See FIG. 4) and a conductive layer in the laminated structure adjacent to each conductive layer in the some conductive layer(s) comprises at least one conductive layer in the other conductive layer(s). (See FIG. 4, where the conductive layer 142 is sandwiched between (i.e. “in”) conductive layers 141 and 141’)
However, Ryou does not explicitly teach “the first conductive layer comprises a film layer portion and a trench portion, the first conductive layer is provided with a first conductive layer trench group, and the first conductive layer trench group is disposed in the film layer portion of the first conductive layer and does not enter the trench portion of the first conductive layer, and the second conductive layer is disposed above the first conductive layer and in the first conductive layer trench group; and the trench portion of the first conductive layer is disposed in the substrate trench group and the substrate trench group is completely filled by the trench portion, the film layer portion of the first conductive layer is disposed above the semiconductor substrate and the first conductive layer trench group in the film layer portion is disposed above the semiconductor substrate,” as recited in claims 1 and 20.  No other reference remedies these deficiencies.
Therefore, claims 1 and 20 are allowed, and claims 2-6, 8, 14-19, and 21-25 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812